                                                                           United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 24, 2019
                          UNITED STATES DISTRICT COURT                         David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS                                                I       I
                               GALVESTON DIVISION

 JOE SHIELDS                              §
                                          §
             Plaintiff.                   §
                                          §
vs.                                       §    CIVIL ACTION NO. 3:18-CV-00150
                                          §
GAWK INC.; SCOTT KETTLE;                  §
KENNEDY WEAVER                            §
                                          §
             Defendants.                  §


                  MEMORANDUM AND RECOMMENDATION

      Pending before the Court is Plaintiffs 1st Amended Motion for Summary Judgment :

as to Defendant Kennedy Weaver ("Motion
                                      .
                                        for Summary .Judgment"). ' Dkt. 24. All :

dispositive motions have been referred to the undersigned by United States District Court

Judge George C. Hanks, Jr. for report and recommendation. Dkt. 21. After careful

consideration of the pleadings and the applicable law, the Court RECOMMENDS that the
                                                          .   .
. Motion for Summary Judgment be GRANTED IN PART and DENIED IN PART.

                             FACTUAL BACKGROUND

      Plaintiff Joe Shields ("Shields") claims that Defendant Kennedy Weaver

("Weaver") violated the Telephone Consumer Protection Act ("TCPA"), 47 U.S.C. § 227 ;
      .      .                                                                                   I       I


et seq.,
   .
         and Section 305.053 of the Texas Business and Commerce Code when Weaver sent            !
                                                                                                 '



a non-emergency, automated call to Shields's cell phone without his consent.

      Shields contends that he was assigned a cellular telephone number by his cellular

service provider on July 16, 2014, and submitted this number to the National Do-Not-Call
 list within 24 hours. Shields says that this phone number was never submitted on any

website and only his family and friends were provided with the phone number.

       On February 13, 2018, at 7:31 p.m., Shields's cell phone rang twice, but he

apparently did not pick up in time. The cell phone indicated that he had missed a call and

had a new voicemail message waiting. Shields then accessed the voicemail. It was a pre-

recorded message from Weaver offering cash for houses in the Houston area.              The

voicemail instructed "interested parties to call the telephone number 281-236-9343, which

is the telephone number that was assigned to the Defendant Weaver at the time the robocall

was made." Dkt. 24 at 3. Shields called this number and spoke to Weaver who confirmed

that "it was a recorded message from me yes" and that "it is the way we do marketing for

our business." !d.

       Shields alleges that this recorded message made to his cellular telephone number

violates Section 227(b) of the TCPA because it is the use of an artificial or prerecorded

voice to deliver a message without his prior express consent. See 47 U.S.C. § 227(b)(l)(B).

Shields also contends that the call violates Section 227(c) of the TCPA because it is

unlawful to make telephonic solicitations to a telephone number listed on the Do-Not-Call

registry. See id. at§ 227(c)(5); 47 C.F.R. § 64.1200(c). Shields further claims that Weaver

has violated Section 305.053 of the Texas Business and Commerce Code ·for the same

reasons Section 227(b) and 227(c) have been violated-by the making an artificial or

prerecorded call to his cellular phone number, and by initiating a telemarketing call to his

cellular phone number when it was on the National Do-Not-Call list. As a result of this

single February 13, 2018 phone call, Shields "requests the Court find that the Defendant

                                            ·2
:Weaver is liable to [Shields] i~ the statutory sum of $2,000.00 .            [f]urther, due to ·

. Defendant Weaver's willful and knowing behavior, [Shields] requests that the Court treble·

the statutory amount to $6,000.00." Dkt. 24 at 3-4. Shields further requests the court grant
          .                                                                          .
an injunction against Weaver prohibiting him from engaging in similar behavior in the
                                                                                                        !
                                                                                                 . I
future.                                                                                                 I   '




                           SUMMARY JUDGMENT STANDARD

          Under Federal Rule of Civil Procedure 56, a court must grant a motion for summary

judgment if "the movant shows that there is no genuine dispute as to any material· fact and . ·

the moving party is entitled to judgment as a matter of law." FED. R. CIV. P. 56(a). A

dispute of fact is not "material" unless its resolution would affect the outcome of the case.       I       ,




See Hamilton v. Segue Software Inc., 232 F.3d 473,477 (5th Cir. 2000).
                                                                                 I                  '

          The moving party l;Jears the burden of informing the court of the basis for its belief ' '

that there is an absence of a genuine issue for trial and of identifying those portions of the

record that demonstrate such absence. See Celorex Corp. v. Catrett, 4 77. U.S. 317, 323

(1986). However, all evidence and reasonable inferences
                                                 '
                                                        made must
                                                              .
                                                                  be viewed in the light

most favorable to the party opposing the motion. See United States v. Diebold, Inc., 369

u.s. 654, 655 (1962).
                                                                                                 ''i
          Once the moving party has made an initial showing, the pa~ opposing the motion            1




must come forward with competent summary judgment evidence of the existence of a:

genuine fact issue. See FED. R. CIV. P. 56(e); Matsushita Elec. Indus. Co., Ltd v. Zel)ith

Radio Corp., 475 U.S. 574, 585 (1986). The party defending against the motion for

summary judgment cannot defeat the motion unless he provides specific facts that

                                                3
 demonstrate a genuine issue of material fact such that a reasonable jury might return a

 verdict in his favor. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

 Mere assertions of a factual dispute unsupported by probative evidence. will not prevent

 summary judgment. See id at 249-50. In other words, conclusory statements, speculation,

 and unsubstantiated assertions   will not suffice to defeat a motion for summary judgment.
 See Douglass v. United Servs. Auto. Ass'n, 79 F.3d 1415, 1429 (5th Cir. 1996).

                                   PRO SE LITIGANTS
                                                                                   -
        Shields and Weaver are both proceeding pro se in this case. "Despite our general

· willingness ·to construe pro se filings liberally, we still require pro se parties to

 fundamentally abide by the rules that govern the federal courts." EEOC v. Simbaki, Ltd,

 767 F.3d 475, 484 (5th Cir. 2014) (internal quotation marks and citation omitted). When

 it comes to summary judgment proceedings, this means that a pro se party moving for

 summary judgment is required to properly present summary judgment evidence and

 specifically refer to this evidence in order to place it before the court. See id ("Pro ·se

 litigants must properly . . . present summary judgment evidence") . (intern~! citations

 omitted). Likewise, "the notice afforded by the Rules of Civil Procedure and the local rules
   '
 is considered sufficient to advise a pro se party of his burden in opposing a summary

 judgment motion." Howe v. Adams, No. 3:14-CV-349, 2018 WL 1427175, at *3 (S.D.

 Tex.' Mar. 22, 20 18) (internal quotation marks and citation omitted).

        In this case, the Court has bent over backwards to accommodate the pro se litigants.

 The Court has explained to the parties on several occasions that they need to abide by the

 Federal Rules of Civil Procedure-even ifthey are not represented by counseL The Court

                                              4
even held a telephonic hearing last month at which it gave Weaver extra time to respond

to the Motion for Summary Judgment. Despite the Court's guidance, Weaver failed to file

a response to the Motion for Summary Judgment.

        Notwithstanding Weaver's failure to respond to the Motion for Summary Judgment,

summary judgment may not be awarded by default "simply because there is no opposition,

even if the failure to oppose violated a local rule." Hibernia Nat'! Bank v. Admin. Cent.

Sociedad Anonima, 776 F.2d 1277, 1279 (5th Cir". 1985). "However, a court may grant an

unopposed summary judgment motion if the undisputed facts show that the movant is

entitled to judgment as a matter of law." Day v. Wells Fargo Bank Nat'! Ass 'n, 768 F.3d

435, 435 (5th Cir. 2014) (citation omitted) .
                                        .
                                        ANALYSIS

A.      TCPA

        To protect individual consumers from receiving intrusive and unwanted commercial

telemarketing calls, Congress passed the TCPA in 1991. See Mims v. Arrow Fin. Servs.,

LLC, 565 U.S. 368, 372 (2012). In findings supporting the legislation, Congress stated that

unrestricted telemarketing can be an intrusive invasion of privacy, and that telephone

subscribers consider automated or prerecorded calls (regardless of the content) to be a

nmsance. See id. The TCPA is codified in Section 227, Title 4 7, of the United States

Code.
                 .                                                            .
        Shields asserts two distinct types of TCPA claims against Weaver: .(1) use of an

artificial or prerecorded voice (Section 227(b)); and (2) making a telephone call to a



                                                5
number on the National Do-Not-Call registry (Section 227(c)). The Court will discuss each

claim separately.

       1. Section 227(b)

       Section 227(b) makes it unlawful to:

        make any call (other than a call made for emergency purposes or made with
      . the prior express consent of the called party) using any automatic telephone
        dialing system or an artificial or prerecorded voice . . . to any telephone
        number assigned to a paging service, cellular telephone service, specialized
        mobile radio service, or other radio common carrier service, or any service
        for which the called party is charged for the call.

47 U.S.C. § 227(b)(l)(A)(iii). The TCPA creates a private right of action in which a person

may bring an action for a violation of Section 227(b) and the regulations prescribed under

that subsection "to enjoin such violation [and/or] ... to receive $500 in damages for each

such violation." Id. at § 227(b)(2)(G)(3)(B). Moreover, "[i]f the court finds that the

defendant willfully. or knowingly violated this subsection .... the court may ... increase

the amount of the award to an amount equal to not more than 3 times" the $500. ld. at§

227(b )(2)(G)(3)(C).

      "The three elements of a TCPA claim [under Section 227(b )] are: (1) the defendant

called a cellular telephone number; (2) using an automatic telephone dialing system [or an

artificial or prerecorded voice]; (3) without the recipient's prior express consent." Meyer

v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012) (citing 47 U.S.C.

§ 227(b)(l)). In this case, Shields has presented summary judgment evidence establishing

all three elements of a Section 227(b) TCPA claim.




                                              6
       The uncontroverted summary judgment evidence establishes that on February 13,

20 18, Weaver called Shields's cellular telephone number without his permission and left a

prerecorded message. This is a clear violation of the TCPA. Shields is, therefore, entitled

to summary judgment on the Section 227(b) claim. See Edeh v. Midland Credit Mgmt.,

Inc., 748 F. Supp. 2d 1030, 1038 (D. Minn. 2010) ("Because there is no dispute that

[defendant] placed an automated call to [the plaintiffs] cellular phone on December 30,

2008 for non-emergency purposes, [Magistrate] Judge Noel found that [the plaintiff] was

entitled to summary judgment on his TCPA claim.").

       The Court must now address the amount of damages to award Shields for Weaver's

violation of Section 227(b ). Because. there are no   actu~l   monetary losses incurred by

Shields, the TCPA fixes his damages at $500 for        e~ch    violation.   See 47 U.S.C. §

227(b )(3)(B).

       "Under the TCPA, a court may in its discretion award double or even treble damages

for any 'willful or knowing' violations of § 227(b )." Cunningham v. Greens tar Capital

Sols., LLC, No. 4:18-CV-000161-ALM-CAN, 2018 WL 4572711, at *7 (E.D. Tex. Aug.

1, 2018) (citing 47 U.S.C. § 227(b)(3)). A willful or knowing violation does "not requir[e]

bad faith, but only that the person have reason to know, or should have known, that his

conduct would violate the statute." Texas v. Am. Blastfax, Inc., 164 F. Supp. 2d 892, 899

(W.D. Tex. 2001) (citation omitted). Applying that standard here, the Court is unable to

conclude that Weaver willfully or knowingly violated Section 227(b). Although Shields

alleges Weaver's actions were willful and knowing, "[n]o [summary judgment] evidence

was presented which would support a finding that [Weaver] was more than negligent in its

                                            7
. TCPA violation-specifically, there was no evidence [Weaver] knowingly disregarded

 [Shields'.s] revocation of consent, nor was there any evidence [Weaver] knew or should

 have known [he] was violating the TCPA." Adamcikv. Credit Control Servs., Inc., 832 F.

 Supp. 2d 744, 755 (W.D. Tex. 2011). As such, the Court finds that Shields is not entitled

 to treble damages for his Section 227(b) claim. He is limited to $500 for the statutory ·

 violation.

        2. Section 227(c)

        Section 227(c) directed the Federal Communications Commission ("FCC") to

 promulgate regulations aimed at the establishment and operation of a national database of

 telephone numbers of subscribers who object to receiving telephone solicitations and,

 further, permitted the FCC to prohibit telephone solicitations to any number in the database.

 See 47 U.S.C. § 227(c). Addressing the specific concerns expressed in Section 227(c), th.e

 FCC implemented regulations codified at 47 C.P.R. § 64.1200(c), making it unlawful for

 a caller to make telephonic solicitations to a telephone number listed on the National Do-

 Not-Call list.

        Section 227(6) grants a right of private action to "[a] person who has received more

 than ony telephone call within any 12-month period by or on behalf of the same entity in

 violation of the regulations prescribed under this subsection." 47 U.S.C. § 227(c)(5). This

 language is critical, as it does not permit the recovery of damages in a private right of action

 for Section 227(c) violations arising out of the first call to a person within any 12-month

period. "No private right of action accrues and a telemarketer is not in violation of [Section

227(c)] unless and until it telephones a party more than once in any twelve-month period

                                                8
a:f;ter the person has informed the telemarketer that he or she does not want to be called."

Charvat v. ATW, Inc., 712 N.E.2d 805, 807 (Ohio App. 1998). In the instant case, Shields

readily acknowledges that he is only challenging a single phone call made by Weaver.

Pursuant to the clear language of Section 227(c)(5), Shields is not entitled to compensation.

for the first telemarketing call made to him in violation of regulations promulgated under

Section 227(c). 1 He would be permitted to recover for violations of Section 227(c) only if ·

he received subsequent phone calls, but there are no such calls at issue in this case. As a

result, Shields cannot prevail on his Section 227(c) claim.

B.     Section 305.053 of the Texas Business and Commerce Code

       Section 305.053 of the Texas Business and Commerce Code is coextensive with the

TCPA. It provides a cause of action for violations of the TCPA, permitting a person who

receives a communication that violates the TCPA to bring a claim under Texas law against

the person who originated the communication. The Texas statute provides that:

       (a) A person who receives a communication that violates 47 U.S.C. Section
       227 ... may bring an action in this state against the person who originates
       the communication for:
              (1}an injunction;
              (2) damages in the amount provided by this section; or
              (3) both an injunction and damages.

TEX. Bus. & COM. CODE§ 305.053(a).

       The Court has already found that Weaver violated Section 227(b) of the TCPA. As

such, the Court finds that Shields is also entitled to summary judgment on his Section


1
 This "more than one telephone call within any 12-month period" restriction is not found in
Section 227(b). Section 227(b) allows a consum~r to recover damages for the first prerecorded
voice message telemarketing call.
                                             9
305.053 claim based on the violation of Section 227(b). See Morris v. Hornet Corp., No.

4:17-CV-00350, 2018 WL 4781273, at *9 (E.D. Tex., Sept. 14, 2018) ("Because the Court

has concluded that Plaintiff is entitled to summary judgment on his TCP A claim, Plaintiff

is also entitled to summary judgment on" his Section 305.053 claim.).           Because, as

discussed above, Shields cannot establish an actionable claim under Section 22 7(c), he is

not entitled to prevail on his Section 305.053 claim based on the alleged Section 227(c)

violation.

       As far as damages are concerned, Section 305.053 provides that "[a] plaintiff who

prevails in an action for damages under this section is entitled to the greater of: (1) $500

for each violation; or (2) the plaintiff's actual damages." TEX. Bus. & COM. CODE §

305.053(b). Because Shields has already been awarded $500 for Weaver's violation of

Sec~ion 227(b),   he is not entitled to any additional monetary damages for the corresponding

violation of Section 305.053 .. See Masters v. Wells Fargo BankS. Cent., N.A., No. A-12-

CA-376-SS, 2013 WL 3713492, at *3 (W.D. Tex. July 11, 2013) ("There is no indication

in either the TCPA or in Texas's analogue that either legislative body intended to allow

double recovery under both state and federal law for the· same TCPA violations."); David

L. Smith & Assocs., LLP v. Stealth Detection, Inc., 327 S.W.3d 873, 878 (Tex. App.-·

Dallas 2010, no pet.) (permitting plaintiff to recover $500 per call for violations of both

the TCPA and Section 305.053, awarding a total of$16,500 for 33 calls).

C.     INJUNCTIVE RELIEF

       Both the TCPA and Section 305.053 expressly permit a private plaintiff to seek an

injunction to prevent illegal telemarketing calls from continuing.        See 4 7 U.S.C. §

                                              10
227(b)(3); TEX. Bus. & COM. CODE§ 305.053(a). To that end, Shields seeks an injunction

in this case to prohibit Weaver from engaging in similar type of conduct in-the future.

       The legal standard for issuing a permanent injunction is "essentially the same" as

for a preliminary injunction. Amoco Prod. Co. v. Village of Gambell, 480 U.S. 531, 546

n.l2 (1987). To prevail on a permanent injunction, the movant must show: (1) actual

success on the merits of its claims; (2) a substantial threat that the movant will suffer

irreparable injury if the injunction is not granted; (3) that the threatened injury to the

movant outweighs whatever damage the proposed injunction may cause the. opposing

party; and (4) that granting the injunction is not adverse to the public interest. See Harris

Cty. v. CarMax Auto Superstores Inc., 177 F.3d 306, 312 (5th Cir. 1999).

       When a statute authorizes injunctive relief, the presumption is that the legislative

branch still intended the courts to exercise their traditional equitable discretion in deciding

whether to grant an injunction. See United States v. Marine Shale Processors, 81 F.3d

1329, 1360 (5th Cir. 1996) ("a court of equity must exercise its discretion with an eye to

the congressional policy as expressed in the relevant statute"); Town of Huntington v.

Marsh, 859 F.2d 1134, 1143 (2d. Cir. 1988) ("injunctive relief does not follow

automatically upon a finding of statutory violations" but depends on "traditional equitable

principles"). Federal judges are "not mechanically obligated to grant an injunction for

every violation oflaw," Weinberger v Romero-Barcelo, 456 U.S. 305,313 (1982) (citation

omitted), but rather must assess whether the relief requested comports with "what is ·

necessary, what is fair, and what is workable," North Carolina v. Covington, 137 S.Ct.

1624, 1625 (20 17) (citation omitted).

                                              11
             Weighing the equities in this case, the Court does not believe an injunction is
...   necessary. This is because there is no evidence whatsoever that Weaver has directed-or

      even attempted to direct-a single robocall to Shields (or anyone else) since the February

      2018 pre-recorded call complained about in this lawsuit. There is no suggestion that

      additional robocalls from Weaver are expected to flood the phone lines in the near future.

      With no imminent threat of repeated violations of the TCPA and/or Section 305.053, the

      Court sees little reason to invoke its equitable powers and impose permanent injunctive

      relief. See eBay Inc. v. MercExchange, LLC, 547 U.S. 388, 394 (2006) (holding that

      traditional principles of equity do not contemplate the "categorical grant of [equitable]

      relief' upon a finding ofliability).

                           CONCLUSION AND RECOMMENDATION

             For the reasons stated above, the Court RECOMMENDS that the Motion for

      Suminary Judgment (Dkt. 24) be GRANTED IN PART and DENIED IN PART, and

      Shields be ·awarded $500 in damages.

             The Clerk shall provide copies of this Memorandum and Recommendation to the

      respective parties who have fourteen days from the receipt thereof to file written objections

      pursuant to Federal Rule of Civil Procedure 72(b) and General Order 2002-13. · Failure to

      file written objections within the time period mentioned shall bar an aggrieved party from

      attacking the factual findings and legal conclusions on appeal.




                                                   12
SIGNED at Galveston, Texas, this 24th day of April, 2019.




                                   13
